DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 10/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments, see, filed 10/22/2021, with respect to office action dated 7/22/2021 have been fully considered and are persuasive.  The rejections of 7/22/2021 have been withdrawn. 
Reason for Allowance
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a heat transfer rate measuring device comprising a temperature measurement layer comprising two parallel thermocouples disposed in two different layers sandwiched between additional two layers wherein the additional two layers have four or more different material placed in parallel to each other without overlapping and remove noise electric noise to enhance the heat transfer rate measurement efficiency.

The closest reasonable prior art reference is Jae (KR20090079423) teaches a heat transfer rate measuring device with a temperature sensing layer sandwiched between additional two layers wherein the additional two layer having two different material. However, Jae does not teach a temperature measurement layer comprising two parallel thermocouples disposed in two different layers sandwiched between additional two layers wherein the additional two layers have four or more different material placed in parallel to each other without overlapping and remove noise electric noise to enhance the heat transfer rate measurement efficiency.
The secondary reference, Shimuzu (20120109571) teaches a noise detector parallel to a thermocouple portion.  However, Shimuzu does not teach additional two layers wherein the additional two 

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a heat transfer rate measuring device comprising a temperature measurement layer comprising two parallel thermocouples disposed in two different layers sandwiched between additional two layers wherein the additional two layers have four or more different material placed in parallel to each other without overlapping and remove noise electric noise to enhance the heat transfer rate measurement efficiency.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855